Citation Nr: 1535185	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-49 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970, and had service in the Republic of Vietnam from September 1969 to September 1970. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the RO. The Veteran testified in a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2012. A transcript of the hearing is of record.

The Board previously remanded this issue in December 2013 and May 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to certain herbicide agents during his period of service.

2. Peripheral neuropathy is related to active service, to include as result of exposure to herbicide agents therein.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for peripheral neuropathy, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he developed peripheral neuropathy due to exposure to Agent Orange during his service. 
Personnel records establish that the Veteran served in the Republic of Vietnam from September 1969 to September 1970. Accordingly, he is presumed to have been exposed to certain herbicide agents during his period of service.

March 2006 EMG/nerve conduction study findings show electrophysiologic evidence indicative of a severe sensorimotor peripheral neuropathy that was predominantly axonal. A June 2010 VA treatment record reflects that review of systems shows peripheral neuropathy in all four extremities. On physical examination, the assessment was other specified idiopathic peripheral neuropathy. 

A June 2014 VA examination addendum reflects the examiner's opinion that the Veteran's peripheral neuropathy is at least as likely as not (50% or greater probability) incurred in or caused by in-service injury, event or illness. The examiner documented extensive review of the evidence of record demonstrating peripheral neuropathy and concluded that based upon the findings and testing the lower and upper extremity neuropathy was as likely as not multifactorial, both radicular and "immune mediated neuropathy and probably more of a chronic inflammatory axonal neuropathy." The examiner explained that the underlying cause of the immune mediated aspect of the neuropathy was unknown. Consequently, the examiner concluded that it was as likely as not related to the Veteran's herbicide exposure during his period of service.

In this case, the Board finds that service connection for peripheral neuropathy is warranted. A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Here, the most probative evidence that directly addresses the Veteran's contention that his peripheral neuropathy onset due to herbicide exposure in service does, in fact, find that it is as likely as not that the Veteran's peripheral neuropathy onset due to his herbicide exposure in service. Thus, the Board must conclude that the Veteran's current peripheral neuropathy onset due to Agent Orange/herbicide exposure in service.  Accordingly, service connection for peripheral neuropathy is warranted. 

 
ORDER

Entitlement to service connection for peripheral neuropathy claimed as a result of herbicide exposure is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


